



Exhibit 10.35
[***] = Certain confidential information contained in this document,
marked by brackets, has been omitted because it is both
(i) not material and (ii) would likely be competitively harmful if publicly
disclosed.




FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of December 24, 2019, by and between OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or
otherwise a party hereto from time to time including Oxford in its capacity as a
Lender (each a “Lender” and collectively, the “Lenders”) and BELLICUM
PHARMACEUTICALS, INC., a Delaware corporation with offices located at 2130 West
Holcombe Boulevard, Suite 800, Houston, Texas 77030 (“Borrower”).
Recitals
A.    Collateral Agent, Lenders and Borrower have entered into that certain Loan
and Security Agreement dated as of December 21, 2017 (as amended from time to
time, the “Loan Agreement”).
B.    Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower desires to enter into the MD Anderson Asset Purchase Agreement
(as defined herein) pursuant to which Borrower agrees to (i) sell, convey,
transfer, assign and deliver to The University of Texas M.D. Anderson Cancer
Center certain Purchased Assets (as defined in the MD Anderson Asset Purchase
Agreement), and (ii) enter into certain other arrangements all as more
particularly described in the MD Anderson Asset Purchase Agreement.
D.    Borrower has requested that Collateral Agent and Lenders (i) consent to
the MD Anderson Asset Purchase Agreement and the transactions contemplated
therein as more fully set forth herein, (ii) modify the repayment provisions of
the Loan Agreement, and (iii) make certain other revisions to the Loan Agreement
as more fully set forth herein. In exchange for the agreement of the Lenders and
Collateral Agent to (i) consent to the MD Anderson Asset Purchase Agreement and
the transactions contemplated therein as more fully set forth herein, and (ii)
modify the repayment provisions of the Loan Agreement, the Borrower has agreed
to grant to the Lenders and the Collateral Agent a new security interest in
Borrower’s Intellectual Property as of the MD Anderson Closing Date, all as more
fully set forth herein.
E.    Collateral Agent and Lenders have agreed to amend certain provisions of
the Loan Agreement to set forth the agreement above, but only to the extent, and
subject to the terms and conditions and in reliance upon the representations and
warranties, set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.


2.Consent. Pursuant to Section 7.1 of the Loan Agreement, Borrower shall not
Transfer all or any part of its business or property without the prior written
consent of the Required Lenders, except for certain specifically enumerated
permitted Transfers. Notwithstanding anything to the contrary contained in
Section 7.1 of the Loan Agreement and provided that (i) all upfront payments,
royalties, milestone payments or other proceeds arising from the MD Anderson
Asset Purchase Agreement that are payable to Borrower or any of its Subsidiaries
are paid to a Deposit Account that is governed by a Control Agreement in favor
of Collateral Agent, and (ii) no Event of Default has occurred and is continuing
prior to, or would occur immediately after, as a result of the consummation of
the transactions contemplated by the MD Anderson Asset Purchase Agreement,
Collateral Agent and Lenders hereby consent, subject to the terms hereof, to
Borrower’s (x) entry into the MD Anderson Asset Purchase Agreement and (y) the
performance of Borrower’s obligations therein, and agree that the execution and
performance of the MD Anderson Asset Purchase Agreement shall not, in and of
itself, constitute an “Event of Default” under Section 7.1 of the Loan Agreement





--------------------------------------------------------------------------------





3.Amendments to Loan Agreement.


3.1     Section 2.2(b) (Term Loan). Section 2.2(b) of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:


“(b)    Repayment. Borrower shall make monthly payments of interest only on each
Payment Date during the Interest-Only Period. Borrower agrees to pay, on the
Funding Date of the Term Loan, any initial partial monthly interest payment
otherwise due for the period between the Funding Date of the Term Loan and the
first Payment Date thereof. For each Payment Date which does not occur during
the Interest-Only Period, Borrower shall make equal monthly payments of
principal, together with applicable interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loan,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule outlined in Annex I attached hereto, as applicable as
determined by (x) the date of the MD Anderson Closing Date, and (y) the date of
the achievement of the Capital Event; provided, however, that if the MD Anderson
Closing Date is after January 31, 2020 then Collateral Agent shall provide an
updated repayment schedule to account for the change in prepayment to be made on
the MD Anderson Closing Date in accordance with Section 2.2(d)(ii). All unpaid
principal and accrued and unpaid interest with respect to the Term Loan is due
and payable in full on the Maturity Date. The Term Loan may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).”
3.2     Section 2.2(d) (Term Loan). Section 2.2(d) of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:


“(d)    Permitted Prepayment of Term Loan.
(i)    Borrower shall have the option to prepay all, but not less than all, of
the Term Loan advanced by the Lenders under this Agreement, provided Borrower
(i) provides written notice to Collateral Agent of its election to prepay the
Term Loan at least thirty (30) days prior to such prepayment, and (ii) pays to
the Lenders on the date of such prepayment, payable to each Lender in accordance
with its respective Pro Rata Share, an amount equal to the sum of (A) all
outstanding principal of the Term Loan plus accrued and unpaid interest thereon
through the prepayment date, (B) the Final Payment, (C) the Prepayment Fee, plus
(D) all other Obligations that are due and payable, including Lenders’ Expenses
and interest at the Default Rate with respect to any past due amounts.
(ii)    Notwithstanding anything herein to the contrary, on the MD Anderson
Closing Date, Borrower shall prepay part of Term Loans advanced by the Lenders
under this Agreement, payable to each Lender in accordance with its respective
Pro Rata Share, in an amount equal to the sum of (A) a portion of the
outstanding principal of the Term Loans equal to [***] ($[***]), plus all
accrued and unpaid interest thereon through the prepayment date; provided,
however, that if the MD Anderson Closing Date is after January 31, 2020 and
prior to March 1, 2020 then such principal amount shall be equal to [***]
($[***]), (B) the applicable Final Payment with respect to the portion of such
Term Loans being prepaid which shall be equal to [***] ($[***]); provided,
however, that if the MD Anderson Closing Date is after January 31, 2020 and
prior to March 1, 2020 then such applicable Final Payment shall be equal to
[***] ($[***]), and (C) all outstanding Lenders’ Expenses as of the MD Anderson
Closing Date. If the MD Anderson Closing Date occurs on or after March 1, 2020
and on or prior to March 31, 2020 then the required prepayment amounts under
this Section 3.2(d)(ii) shall be further reduced by the consecutive equal
monthly scheduled payment made by Borrower on the outstanding principal of the
Term Loans. For the purposes of clarity, any partial prepayment shall be applied
pro-rata to all outstanding amounts under each Term Loan, and shall be applied
pro-rata within each Term Loan tranche to reduce amortization payments under
Section 2.2(b) on a pro-rata basis.”
3.3     Section 5.2(d) (Collateral). Section 5.2(d) of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:


“(d)    Borrower and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens. At all times after the MD Anderson Closing
Date, (i) Each of Borrower’s and its Subsidiaries’ Patents is valid and
enforceable and no part of Borrower’s or its Subsidiaries’ Intellectual Property
has been judged invalid or unenforceable, in whole or in part, and (ii) to the
best of Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property or any practice by Borrower or its Subsidiaries violates
the rights of any third party except to the extent





--------------------------------------------------------------------------------





such claim could not reasonably be expected to have a Material Adverse Change.
Except as noted on the Perfection Certificates, neither Borrower nor any of its
Subsidiaries is a party to, nor is bound by, any material license or other
material agreement with respect to which Borrower or such Subsidiary is the
licensee that (i) prohibits or otherwise restricts Borrower or its Subsidiaries
from granting a security interest in Borrower’s or such Subsidiaries’ interest
in such material license or material agreement or any other property, or (ii)
for which a default under or termination of could interfere with Collateral
Agent’s or any Lender’s right to sell any Collateral. Borrower shall provide
written notice to Collateral Agent and each Lender within ten (10) days of
Borrower or any of its Subsidiaries entering into or becoming bound by any
license or agreement with respect to which Borrower or any Subsidiary is the
licensee (other than over-the-counter software that is commercially available to
the public).”
3.4     Section 6.2 (Financial Statements, Reports, Certificates). Section
6.2(vii) of the Loan Agreement hereby is amended and restated in its entirety to
read as follows:


“(vii) prompt notice of (A) at all times after the MD Anderson Closing Date, any
material change in the composition of the Intellectual Property, (B) at all
times after the MD Anderson Closing Date, the registration of any copyright,
including any subsequent ownership right of Borrower or any of its Subsidiaries
in or to any copyright, patent or trademark, including a copy of any such
registration, and (C) any event that could reasonably be expected to materially
and adversely affect the value of the Intellectual Property.”
3.5     Section 6.7 (Protection of Intellectual Property Rights). Section 6.7 of
the Loan Agreement hereby is amended and restated in its entirety to read as
follows:


“6.7    Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its Intellectual Property;
and (c) not allow any Intellectual Property material to Borrower’s business to
be abandoned, forfeited or dedicated to the public without Collateral Agent’s
prior written consent. At all times after the MD Anderson Closing Date, if
Borrower or any of its Subsidiaries (i) obtains any patent, registered trademark
or servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or
otherwise, or (ii) applies for any patent or the registration of any trademark
or servicemark, then Borrower or such Subsidiary shall substantially
contemporaneously provide written notice thereof to Collateral Agent and each
Lender and shall execute such intellectual property security agreements and
other documents and take such other actions as Collateral Agent shall reasonably
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Collateral Agent, for the
ratable benefit of the Lenders, in such property. At all times after the MD
Anderson Closing Date, if Borrower or any of its Subsidiaries decides to
register any copyrights or mask works in the United States Copyright Office,
Borrower or such Subsidiary shall: execute an intellectual property security
agreement and such other documents and take such other actions as Collateral
Agent may reasonably request in its good faith business judgment to perfect and
maintain a first priority perfected security interest in favor of Collateral
Agent, for the ratable benefit of the Lenders, in the copyrights or mask works
intended to be registered with the United States Copyright Office; and (z)
record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. At all times after the
MD Anderson Closing Date, Borrower or such Subsidiary shall promptly provide to
Collateral Agent and each Lender with evidence of the recording of the
intellectual property security agreement necessary for Collateral Agent to
perfect and maintain a first priority perfected security interest in such
property.”
3.6     Section 13.1 (Definitions). The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement in their proper alphabetical
order as follows:


“Capital Event” means delivery to Collateral Agent and Lenders of evidence, in
form and content reasonably acceptable to Collateral Agent and Lenders, of the
receipt by Borrower after the First Amendment Effective Date, but in no event
later than March 31, 2021, of gross cash proceeds of not less than Thirty-Five
Million Dollars ($35,000,000.00) from (i) the issuance and sale by Borrower of
its equity securities to one or more investment partnerships advised by Baker
Bros. pursuant to that certain Securities Purchase Agreement dated as of August
16, 2019 by and among Borrower and the Purchasers listed thereto, (ii) any sale
of equity securities or (iii) any partnership or licensing arrangement of
Borrower.





--------------------------------------------------------------------------------





“Interest-Only Period” is the period commencing on the first (1st) Payment Date
following the Funding Date of the Term Loan, and ending on January 31, 2020;
provided that if the MD Anderson Closing Date is on or prior to March 31, 2020,
the Interest-Only Period shall be automatically extended through December 31,
2020; provided further that if the MD Anderson Closing Date is on or prior to
March 31, 2020 and the Borrower achieves the Capital Event, the Interest-Only
Period shall extend for an additional seven (7) months beginning in the month
following the month in which the Capital Event occurs, as outlined in Annex I
attached hereto as applicable as determined by the date of the achievement of
the Capital Event.
“IP Agreement” is that certain Intellectual Property Security Agreement entered
into by and between Borrower and Collateral Agent dated as of the MD Anderson
Closing Date, as such may be amended from time to time.
“First Amendment Effective Date” means December 24, 2019.
“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
each Compliance Certificate, each Disbursement Letter, the Post Closing Letter,
the IP Agreement, any subordination agreements, any note, or notes or guaranties
executed by Borrower or any other Person, and any other present or future
agreement entered into by Borrower, any Guarantor or any other Person for the
benefit of the Lenders and Collateral Agent in connection with this Agreement;
all as amended, restated, or otherwise modified.
“MD Anderson Asset Purchase Agreement” means that certain Asset Purchase
Agreement by and between Borrower, as seller, and The University of Texas M.D.
Anderson Cancer Center, as buyer, in substantially the form attached hereto as
Annex II.
“MD Anderson Closing Date” means the Closing Date as defined in the MD Anderson
Asset Purchase Agreement, which, for the sake of clarity, is the date on which
the transactions contemplated by the MD Anderson Asset Purchase Agreement occur
are consummated.
3.7     Section 13.1 (Definitions). The following defined term and its
respective definition is hereby deleted from Section 13.1 of the Loan Agreement
in its entirety:


“Amortization Date”
3.8     On the MD Anderson Closing Date, Exhibit A of the Loan Agreement hereby
is replaced in its entirety with Exhibit A attached hereto.


4.Limitation of Amendment.


4.1     If the MD Anderson Closing Date is after March 31, 2020, the amendments
set forth in Section 3 hereof shall be revoked and Collateral Agent, Lenders and
Borrower shall renegotiate each of the respective provisions thereunder.
Furthermore, if the MD Anderson Closing Date is after March 31, 2020, the
consent provided by Collateral Agent in clause (y) of Section 2 related to
performance of Borrower’s obligations under the MD Anderson Asset Purchase
Agreement shall be revoked, but, for the sake of clarity, the consent provided
by Collateral Agent in clause (x) of Section 2 related to Borrower’s entry into
the MD Anderson Asset Purchase Agreement shall not be revoked.


4.2     The consent and amendments set forth in Section 2 and Section 3 above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or (b)
otherwise prejudice any right or remedy which Collateral Agent or any Lender may
now have or may have in the future under or in connection with any Loan
Document.


4.3     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.


5.Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:


5.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such





--------------------------------------------------------------------------------





representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


5.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;


5.3     The organizational documents of Borrower delivered to Collateral Agent
and Lenders on the Effective Date, or subsequent thereto, remain true, accurate
and complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;


5.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


5.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;


5.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower; and


5.7     This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


6.Release by Borrower.


6.1     FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Collateral Agent and each Lender and their respective
present or former employees, officers, directors, agents, representatives,
attorneys, and each of them, from any and all claims, debts, liabilities,
demands, obligations, promises, acts, agreements, costs and expenses, actions
and causes of action, of every type, kind, nature, description or character
whatsoever, whether known or unknown, suspected or unsuspected, absolute or
contingent, arising out of or in any manner whatsoever connected with or related
to facts, circumstances, issues, controversies or claims existing or arising
from the beginning of time through and including the date of execution of this
Amendment solely to the extent such claims arise out of or are in any manner
whatsoever connected with or related to the Loan Documents, the Recitals hereto,
any instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing (collectively “Released Claims”).


6.2     By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected in respect of the Released Claims;
accordingly, if Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, Borrower shall not be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever. Borrower acknowledges that it is not relying
upon and has not relied upon any representation or statement made by Bank with
respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.


6.3     This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and the Lenders to enter into this Amendment, and
that Collateral Agent and the Lenders would not have done so but for Collateral
Agent’s and the Lenders’ expectation that such release is valid and enforceable
in all events.





--------------------------------------------------------------------------------





6.4     Borrower hereby represents and warrants to Collateral Agent and the
Lenders, and Collateral Agent and the Lenders are relying thereon, as follows:


(a)Except as expressly stated in this Amendment, neither Collateral Agent, the
Lenders nor any agent, employee or representative of any of them has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.


(b)Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.


(c)The terms of this Amendment are contractual and not a mere recital.


(d)This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.


(e)Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Collateral Agent and the
Lenders, defend and hold each harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.


7.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.


8.Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Collateral Agent and Lenders of this Amendment by each
party hereto, (ii) the due execution and delivery to Collateral Agent of the
Corporate Borrowing Certificate attached hereto, and (iii) Borrower’s payment of
all Lenders’ Expenses incurred through the First Amendment Effective Date.


9.Conditions Subsequent. Borrower agrees to provide Collateral Agent and the
Lenders at least two (2) days prior written notice of the date that will be the
MD Anderson Closing Date. Only if the MD Anderson Closing Date is on or prior to
March 31, 2020 and pursuant to the terms of Section 3, Borrower agrees to on
such MD Anderson Closing Date on or prior to March 31, 2020 (i) execute and
deliver to the Collateral Agent and Lenders the Intellectual Property Security
Agreement by each party hereto, (ii) Collateral Agent’s filing of a UCC-3 in
respect of the existing UCC-1 filed with the Delaware Secretary of State naming
Collateral Agent, as secured party, and Borrower, as debtor, amending the
description of the Collateral to conform with Exhibit A as revised by this
Amendment, and (iii) pay of all Lenders’ Expenses incurred through the MD
Anderson Closing Date.


[Balance of Page Intentionally Left Blank]







--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
COLLATERAL AGENT AND LENDER:
OXFORD FINANCE LLC
By: /s/ Colette H. Featherly     
Name:    Colette H. Featherly     
Title:    Senior Vice President     


BORROWER:
BELLICUM PHARMACEUTICALS, INC.
By: /s/ Atabak Mokari    
Name:    Atabak Mokari    
Title:    CFO     






























[Signature Page to First Amendment to Loan and Security Agreement]









--------------------------------------------------------------------------------





EXHIBIT A
Description of Collateral
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (including all Intellectual Property),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) more than
sixty-five percent (65%) of the total combined voting power of all classes of
stock entitled to vote the shares of capital stock (the “Shares”) of any
Foreign Subsidiary, if Borrower demonstrates to Collateral Agent’s reasonable
satisfaction that a pledge of more than sixty-five percent (65%) of the Shares
of such Subsidiary creates a present and existing adverse tax consequence to
Borrower under the U.S. Internal Revenue Code; (ii) any license or contract, in
each case if the granting of a Lien in such license or contract is prohibited by
or would constitute a default under the agreement governing such license or
contract (but (A) only to the extent such prohibition is enforceable under
applicable law and (B) other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-408 or 9-409 (or any other
Section) of Division 9 of the Code); provided that upon the termination, lapsing
or expiration of any such prohibition, such license or contract, as applicable,
shall automatically be subject to the security interest granted in favor of
Collateral Agent hereunder and become part of the “Collateral; (iii) cash
securing obligations permitted under clause (h) of the definition of Permitted
Indebtedness; (iv) Excluded Accounts; (v) any “intent to use” application for
registration of a trademark filed pursuant to Section 1(d) of the Lanham Act, 15
U.S.C. Section 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, to the extent that, and
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, and (vi) any interest of
Borrower as a lessee under an Equipment lease if Borrower is prohibited by the
terms of such lease from granting a security interest in such lease or under
which such an assignment or Lien would cause a default to occur under such
lease; provided, however, that upon termination of such prohibition, such
interest shall immediately become Collateral without any action by Borrower or
Oxford.









--------------------------------------------------------------------------------





ANNEX I
[Amortization Schedule]


[***]





--------------------------------------------------------------------------------





ANNEX II
[MD Anderson Asset Purchase Agreement]


[***]







